DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 35 U.S.C. 119(e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No.’s 62743837, 62846770, 16594139, 62916262, 16683256, 62985363, 16842631 and 16879758 fail to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  The above mentioned provisional and non-provisional applications fail to provide adequate support or enablement for the 
Therefore, the instant application’s effective filing  date is the filing date, 07/13/2020.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Straka et al (US 20200359981 A1 – hereinafter “Straka”)
Claim 1:
Straka discloses a method comprising: placing a digital geometric object (¶41 discloses “one or more templates to identify features located in or around brains of individuals”; Fig. 1 discloses a dashed line that separates the first hemisphere from the second hemisphere of the brain; it is believed that both the templates denoting the arteries and dashed line denoting the hemispheres read on the claims) in proximity to a 3D coordinate of an anatomic landmark (¶37 discloses “images 104 can include features located in the heads of individuals, such as bones, blood vessels, muscle, and the like.”; ¶43 discloses “coordinate transformations”) within a 3D dataset (¶29 discloses CTA images; ¶31 discloses “CTA images can be represented as voxels”; ¶38 discloses CT, CTA, and CTP) wherein the digital geometric (¶41 discloses “templates indicating locations of blood vessels in and around the brains of individuals. To illustrate, the templates can indicate locations of the internal carotid artery and the middle cerebral artery.” ¶33 discloses “each hemi-sphere of the brain … a first hemisphere of the brain … a second hemisphere of the
brain.).
Claim 2:
Straka discloses the method of claim 1 further comprising wherein the digital geometric object consists of one of the group of: a point; a straight line; a curving line; a plane (Fig. 1 discloses a dashed line that separates the first hemisphere from the second hemisphere of the brain;); a curving surface (¶41 discloses “templates indicating locations of blood vessels in and around the brains of individuals”); and, a 3D object (¶41 discloses “templates indicating locations of blood vessels in and around the brains of individuals”; ¶44 discloses “one or more first templates can be used to identify the ICA”).
Claim 3:
Straka discloses the method of claim 1 further comprising wherein a first image processing technique (¶38 discloses “data generated by one or more imaging techniques … the image data 108 can include data generated using CTA imaging techniques and CTP imaging techniques) is performed on the sub-volume and a second image processing technique is performed on portions of the 3D volume other than the sub-volume (¶38 discloses CTA imaging techniques and CTP imaging techniques).
Claim 4:
Straka discloses the method of claim 1 further comprising wherein the sub-volume is defined by at least one additional digital geometric object (¶44 discloses “one or more first templates can be used to identify the ICA”) placed in proximity to at least one additional pre-selected anatomic landmark within the 3D dataset (¶50 discloses “anatomic template or other 
pre-specified features”; where, this shows the templates are pre-selected”; Fig. 2 and ¶55 discloses “(3) CT head template is then co-registered to the patient's CTA and subsequently the CTA analysis regions (which were previously defined on the CT template) are spatially transformed onto the patient's CTA scan.”).
Claim 5:
Straka discloses the method of claim 4 further comprising wherein the digital geometric object is connected to the at least one additional digital geometric object to further define the boundary of the sub-volume within the 3D dataset (¶58 discloses six templates to define six regions of the brain; which is a sub-volume of the original data import of the head and spine image data).
Claim 6:
Straka discloses the method of claim 1 wherein the anatomic landmarks identified by artificial intelligence (¶34 discloses “computer algorithms” in conjunction with “the presence of an abnormal blood vessel” to “prioritize review of this patient's CTA by a radiologist/clinician.”; ¶44 discloses “blood vessels located in the first hemisphere 114 and the second hemisphere 116 can be identified using one or more deep convolutional neural networks.”).
Claim 7:
Straka discloses the method of claim 1 wherein the segmentation is performed within the sub-volume (¶49 discloses “segments of blood vessels located in a third region of the brain”; ¶61 discloses “For example, R1 and R1' can include at least one of one or more segments of the
internal carotid artery or one or more segments of the middle cerebral artery.”).
Claim 8:
Straka discloses the method of claim 1 wherein filtering is performed within the sub-volume (¶45 discloses “analysis system 102 can analyze at least one of the modified image data 124 or the image data 108 and identify blood vessels included in the images 104. The blood vessels included in the image data 108 can be identified using one or more filtering algorithms that identify tubular objects in images.(emphasis added)”).
Claim 9:
Straka discloses the method of claim 1 wherein the sub-volume is viewed with at least one of the group consisting of: a 2D monitor (¶38 discloses a display device; ¶127 discloses a LED display); and, an extended reality display.
Claim 10:
Straka discloses the method of claim 1 further comprising wherein automatic shape recognition technology is used to identify findings within the sub-volume (¶55 discloses “FIG. 2 includes a pictorial description of automatic large vessel occlusion (LVO) detection algorithm.”).
Claim 11:
Straka discloses the method of claim 1 further comprising wherein the sub-volume is generated for an item in a radiology checklist (¶¶154-157 discloses “features were then recorded in consensus: 1. … 2. …”).
Claim 12:
Straka discloses the method of claim 1 further comprising wherein the sub-volume is viewed with a prioritized volume rendering imaging technique (¶197 discloses “It can alert the treating neurologist and reporting radiologist of a potential LVO and expedite diagnosis by prompting evaluation of the patient's imaging as a high priority…”; other parts of ¶197 also disclose prioritization ).
Claim 13:
Straka discloses the method of claim 1 further comprising wherein the sub-volume is viewed in conjunction with voxel manipulation (¶32 discloses “density associated with a given voxel can be indicated by a grey scale value of the voxel in the image.”).
Claim 14:
Straka discloses the method of claim 1 further comprising wherein the anatomic landmark is named and labeled by an Al algorithm and subsequently displayed to a user (¶43 discloses “The brain image analysis system 102  can then label the feature of the image 104 as an internal carotid artery.(emphasis added)”; ¶34 discloses “computer algorithms” in conjunction with “the presence of an abnormal blood vessel” to “prioritize review of this patient's CTA by a radiologist/clinician.”; ¶44 discloses “blood vessels located in the first hemisphere 114 and the second hemisphere 116 can be identified using one or more deep convolutional neural networks.”).
Claim 15:
Straka discloses the method of claim 1 further comprising wherein an anatomic feature within the sub- volume is segmented wherein a first portion of the anatomic feature is displayed with a first imaging processing technique (¶38 discloses “data generated by one or more imaging techniques … the image data 108 can include data generated using CTA imaging techniques and CTP imaging techniques) and a second portion of the anatomic feature is displayed with a second image processing technique (¶38 discloses CTA imaging techniques and CTP imaging techniques).
Claim 16:
Straka discloses the method of claim 1 further comprising wherein eye tracking of a user is performed as the user looks at the sub-volume (¶53 and Fig. 1 discloses “user interface element 136”; ¶128 discless “biometric components 956 may include components to detect expressions ( e.g., … or eye tracking)”).
Claim 17:
Straka discloses the method of claim 1 further comprising wherein a modified segmented structure is performed within the sub-volume (¶49 discloses “segments of blood vessels having relatively smaller diameters … that are located in regions of the brain outside of the first region, such as at least a second region of the brain and a third region of the brain.”).
Claim 18:
Straka discloses the method of claim 1 further comprising wherein analysis of the sub-volume is performed (¶49 discloses “The brain image analysis system 102 can also determine densities of blood vessels”).
Claim 19:
Straka discloses a non-transitory computer readable medium (¶119 and Fig. 9 discloses memory 930) having computer readable code thereon for image processing, the medium comprising: instructions (¶119 and Fig. 9 disclose software 802) …
Straka discloses the remaining elements recited in claim 19 for at least the reasons discussed in claim 1 above.

Claim 20:
Straka discloses a computer system comprising: a memory(¶119 and Fig. 9 discloses memory 930); and a processor (¶119 and FIG. 9 discloses processors 910); wherein the memory is encoded with an application providing image processing, that when performed on the processor, provides a process for processing information, the process causing the computer system to perform the operations (¶119 and Fig. 9 disclose software 802)  of: …
 discloses the remaining elements recited in claim 19 for at least the reasons discussed in claim 20 above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ross Varndell whose telephone number is (571)270-1922.  The examiner can normally be reached on M-F, 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Terrell can be reached at (571)270-3717.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Ross Varndell/Primary Examiner, Art Unit 2666